Citation Nr: 1435037	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes insipidus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 a Travel Board hearing was held before the undersigned; and a transcript is in the record.  In December 2010 the case was remanded for additional development. 

The issues of service connection for a kidney disorder, hypertension and an abdominal disability, all as secondary to diabetes insipidus are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

Pursuant to the Board's December 2010 remand, the RO arranged for an examination to determine the severity of the Veteran's service-connected diabetes insipidus.  That examination, in January 2011, showed that the Veteran had one episode of dehydration in the previous year which did not require parenteral hydration.  In addition, private and VA medical records were obtained.  

In January 2011 the Veteran was hospitalized at a VA facility due to abnormal laboratory findings.  It was reported he had diabetes mellitus, and that his diabetes insipidus was stable. 

Another VA examination to assess the Veteran's diabetes was conducted in December 2013.  However, the protocol used was one for examinations to assess diabetes mellitus (not diabetes insipidus, the Veteran's service-connected disability), and the findings included did not include the specific information needed to rate diabetes insipidus.  As was noted in the December 2010 remand, diabetes insipidus is rated under 38 C.F.R. § 4.119, Code 7909.  In this case, the next higher rating may be assigned if there were one or two documented episodes of dehydration requiring parenteral hydration in the past year.  Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for diabetes insipidus, and to submit authorization forms for VA to secure records of all such evaluations and treatment from any (and all) private providers.  The Veteran should be requested to provide pertinent information concerning any episodes of dehydration that required parenteral hydration since his claim for an increased rating was received in 2006.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the RO should schedule a VA endocrinology examination to determine the nature and severity of the Veteran's diabetes insipidus.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed. The examination report should specifically indicate whether the Veteran has had episodes of dehydration requiring parenteral hydration, and if so note their frequency.  The examiner should include comment on the impact the disability has on the Veteran's functioning.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

